 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
-v. - OF FORFEITURE/
: MONEY JUDGMENT
MISHEL LEVINSKI,
18 Cr. 509 (GBD)
Defendant.

WHEREAS, on or about July 19, 2018, MISHEL LEVINSKI (the
“defendant”), among others, was charged in a two-count Indictment,
18 Cr. 509 (GBD) (the “Indictment”), with conspiracy to commit
wire fraud, in violation of Title 18, United States Code, Section
1349 (Count One); and conspiracy to commit money laundering, in
violation of Title 18, United States Code, Section 1956(h) (Count
Two);

WHEREAS, the Indictment included a forfeiture allegation
as to Count One of the Indictment, seeking forfeiture to the United
States, pursuant to Title 18, United States Code, Section
981(a) (1) (C), as a resuit of the commission of the offense charged
in Count One of the Indictment, including but not limited to a sum
of money in United States currency representing the amount of
proceeds traceable to the commission of the offense charged in
Count One of the Indictment;

WHEREAS, on or about February 20, 2020, the defendant

pled guilty to Count One of the Indictment, pursuant to a plea

 
agreement with the Government, wherein the defendant admitted the
forfeiture allegation with respect to Count One of the Indictment
and agreed to forfeit, pursuant to Title 18, United States Code,
Section 981(a)(1)(C) and Title 28, United States Code, Section
2461(c), a sum of money equal to $180,310 in United States
currency, representing proceeds traceable to the commission of the
offense charged in Count One of the Indictment;

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $180,310 in United States currency
representing the amount of proceeds traceable to the offense
charged in Count One of the Indictment that the defendant
personally obtained; and

WHEREAS, the defendant admits that, as a result of acts
and/or omissions of the defendant, the proceeds traceable to the
offense charged in Count One of the Indictment that the defendant
personally obtained cannot be located upon the exercise of due
diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Audrey Strauss, United
States Attorney, Assistant United States Attorney, Matthew J.C.
Hellman, of counsel, and the defendant, and his counsel, Tony

Mirvis, Esq., that:

 

 
1. As a result of the offense charged in Count One of
the Indictment, to which the defendant pled guilty, a money
judgment in the amount of $180,310 in United States currency (the
“Money Judgment”), representing the amount of proceeds traceable
to the offense charged in Count One of the Indictment that the
defendant personally obtained, shall be entered against the
defendant.

2. Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, this Consent Preliminary Order of
Forfeiture/Money Judgment is final as to the defendant, MISHEL
LEVINSKI, and shall be deemed part of the sentence of the
defendant, and shall be included in the judgment of conviction
therewith.

3. All payments on the outstanding money judgment
shall be made by postal money order, bank or certified check,
made payable, in this instance, to the United States Marshals
Service, and delivered by mail to the United States Attorney’s
Office, Southern District of New York, Attn: Money Laundering and
Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza,
New York, New York 10007 and shall indicate the defendant’s name
and case number.

4, The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture

 
Fund, and the United States shall have clear title to such
forfeited property.

5. Pursuant to Title 21, United States Code, Section
853(p), the United States is authorized to seek forfeiture of
substitute assets of the defendant up to the uncollected amount of
the Money Judgment.

6. Pursuant to Rule 32.2(b) (3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture/Money Judgment, and to
amend it as necessary, pursuant to Rule 32.2 of the Federal Rules
of Criminal Procedure.

8. The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order of
Forfeiture/Money Judgment to Assistant United States Attorney
Alexander J. Wilson, Co-Chief of the Money Laundering and
Transnational Criminal Enterprises Unit, United States Attorney’s

Office, One St. Andrew’s Plaza, New York, New York 10007.

 

 
9, The signature page of this Consent Preliminary
Order of Forfeiture/Money Judgment may be executed in one or more
counterparts, each of which will be deemed an original but all of
which together will constitute one and the same instrument.
AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

SH ft- ry 44 : : ro

By: / et EAE Legermrdan 1 joint’ safe 72 ‘
MATTHEW J.C. HELLMAN DATE
Assistant United States Attorney
One St. Andrew’s Plaza
New York, NY 10007
(212) 637-2278

MISHEL LEVINSKI

 

 

By: Wc _&/e7/o00}
MISHEL SEVENSES DATE

By: ZZ $127 fay
TONY MIRVIS, ESQ. DATE

Attorney for Defendant

The Mirvis Law Firm, P.c.
28 Dooley Street, 3°49 Floor
Brooklyn, NY 11235

SO ORDERED:

frags 6 Dork

NQRABKE JGEORGE B. DANIELS
whee STATES DISTRICT JUDGE

 

 

 
